Citation Nr: 0532226	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-14 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with limitation of motion, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Johnson, Counsel






INTRODUCTION

The veteran served on active duty from November 1990 to 
December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to an increased 
rating for his service-connected low back disability.  This 
disability is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, based on 
lumbosacral strain.  

The Board notes that during the pendency of the veteran's 
appeal, the diagnostic criteria for evaluating diseases and 
injuries of the spine were revised, effective September 23, 
2002 (see 67 Fed. Reg. 54,345-49 (August 22, 2002)) and 
again, effective September 26, 2003 (see 68 Fed. Reg. 51,454 
(August 27, 2003)).  Additional development of the medical 
evidence is required as a result of the changes in the rating 
criteria.  Specifically, an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  In this regard, the Board notes that 
the veteran has not been afforded a current, comprehensive VA 
examination in connection with his claim for an increased 
rating.  Moreover, the medical evidence of record does not 
provides a clear picture as to the functional impairment due 
to incoordination, weakened movement, excess fatigability on 
use, and pain or the functional impairment during flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2005).  Therefore, the Board has determined 
a VA examination should be ordered.  Prior to any VA 
examination, up-to-date treatment records should be obtained.  

In light of these circumstances, the case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C., for 
the following actions:

1.  Make arrangements for the veteran to 
be afforded a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of his service-connected low back 
disability.  In this regard, the examiner 
should separate out symptoms associated 
with a post-service automobile accident 
from the symptoms associated with his 
service-connected back disability.  The 
claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability, 
and to the extent possible distinguish 
the manifestations of the service-
connected disability from those arising 
from post-service injury.  Any indicated 
studies, including an X-ray study and 
range of motion testing in degrees, 
should be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.  

The examiner should specifically address 
whether there is localized tenderness, 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side or other 
abnormality of spinal contour; positive 
Goldthwaite's sign; abnormal mobility on 
forced motion, and/or guarding.  If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
examiner should so state.  

If the lumbosacral spine is ankylosed, 
the examiner should identify the angle of 
ankylosis, provide an opinion as to 
whether it is at a favorable or 
unfavorable angle, and indicate whether 
it results in difficulty walking because 
of a limited line of vision, restricted 
opening of the mouth and chewing, 
breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation or dislocation, 
or neurologic symptoms due to nerve root 
stretching.  

The examiner should specifically identify 
all neurological impairment and state 
whether it is related to the veteran's 
service-connected low back disability.  
In this regard, the examiner should state 
whether any disc disease found is related 
to the veteran's service-connected 
lumbosacral strain.  Any functional 
impairment of the lower extremities due 
to disc disease should be identified, and 
the examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.  

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 10 percent for 
lumbosacral strain with limitation of 
motion in light of all pertinent evidence 
and legal authority.  In evaluating the 
veteran's service-connected low back 
disability, the RO should consider all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities, 38 
C.F.R. Part 4, to include consideration 
of both the former and the revised rating 
criteria.  

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran a Supplemental Statement of the 
Case and afford him the appropriate 
opportunity for response thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified, but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


